Filed 6/28/16 P. v. Kragerud CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C080636

                   Plaintiff and Respondent,                                     (Super. Ct. No. 15F06295)

         v.

SHANDY LYNN KRAGERUD,

                   Defendant and Appellant.




         Around October 11, 2015, defendant Shandy Lynn Kragerud received a stolen
road bicycle worth $3,700.
         Defendant pled no contest to felony receiving stolen property and was placed on
five years’ formal probation.
         Defendant appeals. She did not obtain a certificate of probable cause.
         We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)

                                                             1
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                 /s/
                                                 Robie, J.



We concur:



/s/
Hull, Acting P. J.



/s/
Murray, J.




                                             2